 
Exhibit 10.6
 
August 6, 2020
 
Russell Newman
President and CEO
HealthTronics, Inc.
9825 Spectrum Drive, Bldg 3
Austin, TX 78717
 
 
Dear Mr. Newman:
 
Reference is made to those two certain promissory notes issued by SANUWAVE, Inc.
(“Borrower”) to HealthTronics, Inc. (“HealthTronics”) in August 2005 each in the
original principal amount of $2,000,000 (as amended from time to time, the
“Notes”). Capitalized terms used herein but not defined herein shall have the
meanings ascribed to them in the Notes.
 
Through the date hereof, the aggregate outstanding principal amount of the Notes
is $5,372,743 (the “Outstanding Principal”) and the accrued interest under the
Notes is $2,291,047 (plus a per diem amount of $2,100 for each day after the
date hereof but prior to the Repayment Date (as defined below), the “Accrued
Interest”).
 
Borrower’s parent, SANUWAVE Health, Inc. (“SANUWAVE”), is contemplating a
private offering of its common stock and warrants to purchase common stock to
take place on or about the date of this letter agreement (the “Offering”). In
order to facilitate the Offering and for other good and valuable consideration,
SANUWAVE, Borrower and HealthTronics hereby agree that if the Offering is
consummated that:
 
1.
At the closing of the Offering, SANUWAVE shall pay to HealthTronics an amount in
cash equal to $4,000,000 as a payment on the Outstanding Principal.
 
2.
At the closing of the Offering, HealthTronics shall, automatically and without
the need to take any other action, be deemed to exercise all outstanding Class K
Warrants in SANUWAVE held by HealthTronics (the “Class K Warrants”) and the
exercise price of such Class K Warrants shall be deemed paid by HealthTronics by
forgiveness of a portion of the Accrued Interest in an amount equal to $636,000
which is equal to the aggregate exercise price for all such Class K Warrants.
 
 
1

 
 
3.
At the closing of the Offering, HealthTronics shall purchase a number of shares
of SANUWAVE common stock and warrants to purchase common stock (“New Warrants”)
in the Offering (in the same ratio of common stock relative to warrants as such
securities are being purchased by all of the other purchasers in the Offering)
at the purchase price per unit thereof in the Offering (which shall be the same
purchase price per unit for all purchasers participating in the Offering), which
purchase price shall be deemed paid by HealthTronics by forgiveness of the
remaining Accrued Interest after deducting the aggregate exercise price of the
Class K Warrants pursuant to paragraph 2 above. HealthTronics shall sign a
securities purchase agreement in the same form as the other investors in the
Offering (other than with respect to the satisfaction of the purchase price, as
described in this paragraph 3) and attached hereto as Exhibit A.
 
4.
At the closing of the Offering, HealthTronics shall be issued a convertible
promissory note in the form attached hereto as Exhibit B in the principal amount
equal to $1,372,743 (the “HealthTronics Note”), which purchase price shall be
deemed paid by HealthTronics by forgiveness of the remaining Outstanding
Principal after deducting the cash payment made pursuant to paragraph 1 above.
 
5.
Upon receipt of the cash payment in accordance with paragraph 1 above, the
exercise of the Class K Warrants in accordance with paragraph 2 above, the
purchase of the SANUWAVE common stock and warrants to purchase common stock in
accordance with paragraph 3 above, and the purchase of the HealthTronics Note in
accordance with paragraph 4 above, all outstanding principal and accrued
interest on the Notes shall be deemed repaid and the Notes shall be terminated
and of no further force or effect (such date, the “Repayment Date”).
 
6.
Upon the occurrence of the Repayment Date, without further action on the part of
the parties hereto: (i) all indebtedness owing from Borrower to HealthTronics
under the Notes shall be deemed to have been paid and discharged in full; (ii)
all unfunded commitments to make credit advances to Borrower or any other person
under the Notes shall be terminated; (iii) all liens, pledges, security
interests, financing statements, encumbrances, mortgages, and other liens of
every type at any time prior to the Repayment Date granted to or held by
HealthTronics as security for the Notes (the “Encumbrances”) shall be terminated
and released; and (iv) all other obligations of Borrower under the Notes or
under the Security Agreement, dated as of June 15, 2015, between HealthTronics
and Borrower and its Subsidiaries (as amended) (the Notes and such Security
Agreement, each, a “Note Document”) shall be deemed terminated; provided,
however, those obligations that are expressly specified in any Note Document as
surviving such Note Document’s termination shall survive in accordance with
their terms; and provided, further, that to the extent that any payments or
proceeds (or any portion thereof) received by HealthTronics shall be
subsequently invalidated, declared to be fraudulent or a fraudulent conveyance
or preferential, set aside or required to be repaid to a trustee, receiver,
debtor-in-possession or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then to the extent that the payment
or proceeds is rescinded or must otherwise be restored by HealthTronics, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, the
obligations or part thereof which were intended to be satisfied shall be revived
and continue to be in full force and effect, as if the payment or proceeds had
never been received by HealthTronics, and this letter agreement shall in no way
impair the claims of HealthTronics with respect to the revived obligations.
 
 
2

 
 
7.
From and after the Repayment Date, HealthTronics: (i) authorizes Borrower, or
Borrower's designee, at Borrower's sole cost and expense to file any UCC3
termination statements necessary or desirable to terminate all UCC financing
statements and other Encumbrances of record filed in HealthTronics' favor in
respect of the Notes with respect to Borrower and its subsidiaries, and any
other termination or release documents as may be necessary or desirable to
effect the release contemplated hereby with respect to the Notes, including,
without limitation, intellectual property security interest releases and (ii)
shall execute and deliver to Borrower or its designee any other documents
reasonably requested by Borrower to release or terminate any other Encumbrances
in respect of the Notes with respect to the assets of SANUWAVE, Borrower or its
subsidiaries. All such agreements, documents, and instruments which are
requested by Borrower to be delivered by HealthTronics on or after the Repayment
Date shall be prepared at Borrower's expense and any costs or expenses incurred
by HealthTronics with respect to such items (including all reasonable and
documented attorneys' fees) shall be reimbursed promptly by Borrower on demand.
Borrower hereby waives any and all claims and releases HealthTronics and its
parents, subsidiaries, affiliates, and each of the foregoing’s officers,
directors, managers, employees, attorneys, and representatives and agents from
all claims, liabilities, damages, fees, costs and expenses associated with,
caused by, or arising from HealthTronics’ preparation of any the aforementioned
documents.
8.
From and after the Offering, so long as HealthTronics holds (i) any shares of
SANUWAVE’s common stock acquired by HealthTronics pursuant to (A) the exercise
of the Class K Warrants pursuant to paragraph 2 above, (B) the exercise of New
Warrants, (C) the acquisition of shares of such common stock pursuant to
paragraph 3 above, or (D) the conversion of the HealthTronics Note, (ii) any New
Warrants, or (iii) the HealthTronics Note (any shares of SANUWAVE’s common stock
held by HealthTronics as described in the foregoing clause (i)(A) and (i)(C),
and any shares of SANUWAVE’s common stock that are issued or issuable to
HealthTronics upon the exercise of any of the warrants described in the
foregoing clause (ii) or the conversion of the HealthTronics Note described in
the foregoing clause (iii), are collectively referred to herein as the “Subject
Shares”), each time that SANUWAVE proposes to register for sale or re-sale
(whether by SANUWAVE or any other person or entity) any of SANUWAVE’s common
stock under the Securities Act of 1933 (each, a “Piggyback Registration”),
SANUWAVE shall give prompt (and in any event at least fifteen (15) days prior to
the Piggyback Registration) written notice to HealthTronics of its intention to
effect such a registration and shall include in each such registration all
Subject Shares that HealthTronics elects to include in such registration, and
SANUWAVE shall be responsible for all fees and expenses (other than any
underwriter discounts, if applicable) of each such registration and the
applicable offering effected thereby.
 
9.
SANUWAVE represents and warrants to HealthTronics that SANUWAVE is not subject
to any obligations that would be in conflict with the terms of this letter
agreement. SANUWAVE covenants and agrees that it shall not take any actions that
would cause the foregoing representations and warranties to not be true and
correct in any respect, either prior to the Offering or while HealthTronics
holds any Subject Shares.
 
10.
SANUWAVE shall give prompt written notice to HealthTronics in the event that
SANUWAVE reasonably believes that the Offering or any transactions contemplated
to be taken in connection therewith and herewith would result in the Subject
Shares representing five percent (5%) or more of the issued and outstanding
shares of common stock of SANUWAVE.
 
11.
If the Repayment Date has not occurred by September 1, 2020, HealthTronics may
at any time thereafter terminate this letter agreement by written notice to
SANUWAVE, upon which this letter agreement shall be of no further force or
effect.
 
 
3

 
 
12.
SANUWAVE and Borrower acknowledge and agree that HealthTronics has not waived,
and, unless and until the Repayment Date occurs, is not by this letter agreement
waiving, any Events of Default under the Notes which may be continuing on the
date hereof or any Events of Default which may occur after the date hereof, and
unless and until the Repayment Date occurs, nothing contained herein shall be
deemed or constitute any such waiver. HealthTronics reserves the right, in its
sole discretion, to exercise any or all rights or remedies under the Notes and
any agreements or documents related thereto, applicable law and otherwise as a
result of any Events of Default, and HealthTronics has not waived any such
rights or remedies, and, unless and until the Repayment Date occurs, nothing in
this letter agreement, and no delay on HealthTronics’ part in exercising such
rights or remedies, should be construed as a waiver of any such rights or
remedies.
 
13.
Except as specifically set forth herein, all provisions of the Notes, the
Security Agreement and the Class K Warrants remain unchanged and in full force
and effect, including, without limitation, with respect to the accrual of
interest on the Notes, which shall continue in accordance with their terms.
 
14.
SANUWAVE shall promptly (and in any event within 30 days after submission of an
invoice by HealthTronics) reimburse HealthTronics for its reasonable attorneys’
fees incurred in connection with the negotiation of, and exercise and
enforcement of rights under, this letter agreement, and in connection with the
transactions contemplated hereby, including the Offering and any subsequent
offering in which any Subject Shares are sold, provided that the aggregate
amount of such attorneys’ fees to be so reimbursed shall not exceed $30,000.
 
15.
Except to the extent expressly inconsistent with the other terms of this letter
agreement, Article VII of the Notes is hereby incorporated by reference herein,
mutatis mutandis.
 
 
[signature page follows]
 
 
 
4

 
 
 
If you are amenable to these terms, kindly acknowledge your acceptance by
signing below and returning a copy to me via email at
kevin.richardson@sanuwave.com.
 
Please do not hesitate to contact me to discuss this matter further.
 
Very truly yours,
 
 
/s/ Kevin A. Richardson, II
Kevin A. Richardson, II
Chairman and CEO
SANUWAVE Health, Inc. and SANUWAVE, Inc.
 
 
 
 
AGREED TO AND ACCEPTED:
 
 
HealthTronics, Inc.
 
 
 
 
 
By: /s/ Russell Newman________________
Russell Newman
President and CEO
 
 
5

 
 
 
EXHIBIT A
 
SECURITIES PURCHASE AGREEMENT
 
 
 
 
 
6

 
 
 
EXHIBIT B
 
HEALTHTRONICS NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7
